Title: Mathew Carey to Thomas Jefferson, 13 July 1813
From: Carey, Mathew
To: Jefferson, Thomas


          Sir, Philada July 13. 1813
          Your favour of the 19th ult. (which I recd only the 3d inst.) was handed to Mr Clarke, who detained it several days; which prevented its being answered in due course.
          For the various valuable suggestions it contains for the improvement of the Naval History, accept my sincere acknowledgments. Mr Clarke promises to pay due attention to them. Should any thing further occur on the subject, have the goodness to communicate it, which shall be regarded as an additional favour conferred upon
          your obt hble servtMathew Carey
        